NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                ADRIAN LAMAR GRAYSTONE, Appellant.

                             No. 1 CA-CR 16-0840
                               FILED 12-5-2017


           Appeal from the Superior Court in Coconino County
                         No. S0300CR201600239
                 The Honorable Mark R. Moran, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Kathryn A. Damstra
Counsel for Appellee

Gordon & Gordon, PLLC, Cottonwood
By David P. Gordon
Counsel for Appellant
                          STATE v. GRAYSTONE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Jennifer B. Campbell and Judge James B. Morse Jr. joined.


B R O W N, Judge:

¶1            Adrian Graystone appeals from his conviction and sentence
for unlawful flight from a law enforcement vehicle, a class 5 felony. For the
following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2            On October 1, 2014, Graystone was driving a tractor-trailer
truck on I-40. Despite signs and markings indicating an upcoming
mandatory Arizona Department of Transportation (“ADOT”) commercial
weigh-in station and checkpoint, Graystone failed to exit. An ADOT officer
activated the lights and siren of his patrol vehicle and began pursuing
Graystone’s truck. Graystone slowed the truck and moved toward the
shoulder as if to stop but then accelerated and continued driving on I-40.
After the officer pursued Graystone for approximately nine miles,
Graystone pulled over. He was physically removed from the truck after he
failed to comply with orders to exit.

¶3            An inventory search of the truck revealed an aluminum pipe,
a glass pipe with white smoke residue, a juice box with white crystalline
powder, a digital scale, and copper mesh. After obtaining a warrant, police
obtained a blood sample from Graystone, which revealed traces of
benzoylecgonine, a nonactive metabolite of cocaine.

¶4              Although the State originally charged Graystone with several
offenses, it filed an amended indictment that included only the unlawful
flight charge. Graystone moved in limine to preclude introduction of the
drug paraphernalia found in the truck pursuant to Arizona Rule of
Evidence (“Rule”) 403, asserting it would be irrelevant and prejudicial. The
State countered that evidence of Graystone’s possession of drug
paraphernalia and blood results were relevant to prove motive under Rule
404(b). The court denied Graystone’s motion, finding the evidence was
relevant and its probative value would not be substantially outweighed by
unfair prejudice. The court also explained that the State would have to “lay



                                     2
                           STATE v. GRAYSTONE
                            Decision of the Court

the foundation necessary to establish by clear and convincing evidence that
[Graystone] committed the act”prior to admission of the evidence.

¶5           At Graystone’s bench trial, and over objection, the State
introduced evidence of traces of benzoylecgonine in Graystone’s blood and
the drug paraphernalia recovered from his truck. The superior court found
him guilty of unlawful flight from a law enforcement vehicle, suspended
the imposition of sentence, and placed Graystone on two years’ probation.
This timely appeal followed.

                               DISCUSSION

¶6            Graystone argues the superior court abused its discretion by
admitting evidence of drug paraphernalia and the results from his blood
test because the other acts evidence was unduly prejudicial, in violation of
Rule 403. Graystone does not challenge the admissibility of such evidence
under Rule 404(b).

¶7               “We review the trial court’s evidentiary rulings for an abuse
of discretion.” State v. Escalante-Orozco, 241 Ariz. 254, 274, ¶ 51 (2017). “The
trial court is in the best position to balance the probative value of challenged
evidence against its potential for unfair prejudice.” State v. Harrison, 195
Ariz. 28, 33, ¶ 21 (App. 1998), aff’d, 195 Ariz. 1 (1999). We “view[] the
evidence in the light most favorable to its proponent, maximizing its
probative value and minimizing its prejudicial effect.” Id. (internal
quotation and citation omitted).

¶8            Rule 403 states that a “court may exclude relevant evidence if
its probative value is substantially outweighed by a danger of one or more
of the following: unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative evidence.”
Ariz. R. Evid. 403. “Unfair prejudice results if the evidence has an undue
tendency to suggest decision on an improper basis, such as emotion,
sympathy, or horror.” State v. Mott, 187 Ariz. 536, 545 (1997).

¶9           Graystone contends the superior court erred by permitting
“overwhelming” evidence of drug paraphernalia and drug use because it
was unrelated to unlawful flight and the probative value of the evidence
was substantially outweighed by unfair prejudice. As noted, however,
Graystone does not challenge the superior court’s admission of the
evidence under Rule 404. Thus, except as limited by Rule 403, the other acts
evidence was admissible to show Graystone’s motive and absence of
mistake for willfully failing to stop when being pursued by law
enforcement.


                                       3
                           STATE v. GRAYSTONE
                            Decision of the Court

¶10            In light of Graystone’s anticipated defense, the superior court
did not abuse its discretion when it found the probative value of the
challenged evidence outweighed any prejudice. After he was arrested,
Graystone told an officer that he did not stop because he believed the
inspection site was fake. During oral argument on the motion in limine,
Graystone’s counsel indicated that Graystone did not stop the truck
because he thought the officers were “bandits.” At trial, Graystone testified
he was not running from police, but was instead avoiding a person
“portraying the part of a police officer.” He also testified the police officer’s
procedures were unlike “anything . . . you would see.” Thus, the court’s
decision to allow evidence of the drug paraphernalia found in the truck and
Graystone’s recent drug use was not an abuse of discretion.

¶11           Moreover, the record indicates that the superior court did not
give significant weight to the other acts evidence, explaining that “[t]he
paraphernalia now becomes even less important because the defendant
admitted under oath that his logbooks were falsified. So that in and of itself
tells the Court there was a reason why Graystone did not want to stop at
the commercial vehicle check point.” On this record, Graystone has not
established that admission of the drug paraphernalia and drug use
evidence resulted in unfair prejudice against him.

                               CONCLUSION

¶12           For the foregoing reasons, we affirm Graystone’s conviction
and sentence.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4